DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein, in the imprinting process, an uneven shape of a mold is transferred to the second surface by pressing the mold against the second surface” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 12, 13, and 15 are objected to because of the following informalities:
Regarding claim 1, the recited “the surface layer being on a first surface of the base layer which is located on an outer peripheral surface side of the intermediate transfer belt at a time of use” should be corrected to “the surface layer being on a first surface of the base layer, the surface layer located on an outer peripheral surface side of the intermediate transfer belt at a time of use”.  
Regarding claim 2, the recited “each of the plurality of grooves transitions into a protrusion of the plurality of protrusions” should be corrected to “each groove of the plurality of grooves transitions into a protrusion of the plurality of protrusions”. 
Regarding claim 12, the recited “the grooves” should be corrected to “the plurality of grooves”.
Regarding claim 13, the recited “the opening width of the grooves is a distance between peaks of the protrusions that are adjacent to each groove” should be corrected to “the opening width of each of the plurality of grooves is a distance between peaks of the protrusions of the plurality of protrusions that are adjacent to each respective groove of the plurality of grooves”.
Regarding claim 15, the recited “the grooves” should be corrected to “the plurality of grooves”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recited “an uneven shape of a mold is transferred to the second surface by pressing the mold against the second surface” renders the claim indefinite since it is unclear what is meant by “an uneven shape of a mold”. Furthermore, this is not disclosed in applicant’s specification or drawings.
Claim 13 recites the limitation “the protrusions”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. US 20150177653 in view of Takazawa US 20130051838.
Regarding claim 1, Seki et al. discloses:
A method for manufacturing an endless intermediate transfer belt used in an image forming apparatus, comprising: 
a first step of preparing a base layer (81) (FIG. 3) and a surface layer (82) (FIG. 3), the base layer being a thickest layer in a thickness direction of the intermediate transfer belt [0047], the surface layer being on a first surface of the base layer which is located on an outer peripheral surface side of the intermediate transfer belt at a time of use (FIG. 3); and 
a second step of forming a plurality of grooves in a second surface of the surface layer by an imprinting process [0058], the second surface being located on an opposite side that is opposite of a side where the base layer exists, the plurality of grooves extending along a moving direction of the intermediate transfer belt (FIG. 3).
Seki et al. does not explicitly disclose wherein an average distance between adjacent grooves of the plurality of grooves in a width direction orthogonal to the moving direction of the intermediate transfer belt is 2 µm or more and 7 µm or less.
Takazawa discloses wherein an average distance between adjacent grooves of the plurality of grooves in the width direction is 2 µm or more and 7 µm or less [0046 and 0072]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method as disclosed by Seki et al. to include wherein an average distance between adjacent grooves of the plurality of grooves in the width direction is 2 µm or more and 7 µm or less as disclosed by Takazawa in order to prevent blade curl and noise [0035 and 0078] (Takazawa). 
Furthermore, applicant admits that imprinting is a commonly known method for imparting grooves (see [0044] of applicant’s disclosure).
Regarding claim 3, Seki et al. discloses:
wherein, in the first step, the surface layer is made of an acrylic copolymer [0054].

Regarding claim 4, Seki et al. discloses:
wherein, in the imprinting process, an uneven shape of a mold is transferred to the second surface by pressing the mold against the second surface [0058].
Regarding claim 6, Seki et al. discloses:
	wherein, in the first step, the surface layer has a thickness of 1 µm or more and 5 µm or less [0047].
Regarding claim 7, Seki et al. discloses:
	wherein, in the first step, the thickness of the surface layer is 3 µm or less [0047].
Regarding claim 8, Seki et al. discloses:
	wherein, in the first step, a solid lubricant (83) (FIG. 3) is added to the surface layer [0047].
Regarding claim 9, Seki et al. discloses:
wherein, in the first step, a solid lubricant is added to the outer peripheral surface of the intermediate transfer member which makes contact with the image bearing member and a blade (FIGs. 1-3).
Regarding claim 10, Seki et al. discloses:
wherein, in the first step, the solid lubricant is a fluorine-containing particle [0056].
Regarding claim 11, Seki et al. discloses:
wherein, in the first step, the fluorine-containing particle is polytetrafluoroethylene (PTFE) [0056].
Regarding claim 12, Saki et al. discloses:
wherein, in the second step, the grooves have an opening width of 0.5 µm or more and 3 µm or less in the width direction of the intermediate transfer member [0048].
Regarding claim 13, Saki et al. discloses:
wherein, in the second step, the opening width of the grooves is a distance between peaks of the protrusions that are adjacent to each groove (FIG. 3). 
Regarding claim 14, Seki et al. discloses:
wherein, in the second step, the plurality of grooves is formed at equal distances (FIG. 3).
Regarding claim 15, Seki et al. discloses:
wherein, in the second step, the grooves are formed along the moving direction at a predetermined angle with respect to the width direction (FIGs. 3 and 6).
Regarding claim 16, Seki et al. discloses:
The intermediate transfer belt manufactured using the method according to claim 1 (FIG. 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. US 20150177653 in view of Takazawa US 20130051838 and further in view of Kimpara et al. US 20120034479.
Regarding claim 5, Seki et al. in view of Takazawa teaches the limitations of claim 1 as set forth above, but does not explicitly teach wherein an ion conductive agent is added to the base layer.
Kimpara et al. discloses wherein an ion conductive agent is added to the base layer (4) (FIG. 1) [0029].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method as taught by Seki et al. in view of Takazawa to include the ion conductive agent as disclosed by Kimpara et al. in order to provide a desired ionic electrical conductivity in the base layer. 

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not disclose or suggest “each groove of the plurality of grooves transitions into a protrusion of the plurality of protrusions” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852